Case: 13-15851   Date Filed: 09/23/2015   Page: 1 of 21


                                                                     [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 13-15851
                        ________________________

                   D.C. Docket No. 4:11-cv-00093-CDL



TERRI EZELL,

                                                           Plaintiff - Appellant,

                                   versus

JOAN B. WYNN, et al.,

                                                                     Defendants,

JOHN DARR,
Individually and in his Capacity as
Sheriff of Muscogee County,
COLUMBUS CONSOLIDATED GOVERNMENT,

                                                        Defendants - Appellees.

                        ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (September 23, 2015)
                Case: 13-15851       Date Filed: 09/23/2015       Page: 2 of 21


Before TJOFLAT and JILL PRYOR, Circuit Judges, and MOODY, * District
Judge.

JILL PRYOR, Circuit Judge:

       Terri Ezell, a deputy sheriff, appeals the district court’s grant of summary

judgment to Columbus Consolidated Government (“CCG”) and its sheriff, John

Darr, on her claims under 42 U.S.C. § 1983. She alleged in her complaint that,

upon taking office after winning his election, Sheriff Darr transferred her to a less

prestigious position in the sheriff’s office with much less responsibility and

authority because she supported his opponent in the election. She claims that the

transfer violated her rights under the First Amendment against employer retaliation

based on political affiliation and under the Fourteenth Amendment against gender

discrimination. The district court concluded that (1) her First Amendment claim

was foreclosed as a matter of law by this Court’s precedent, despite the fact that

CCG’s civil service system prohibits employment decisions based on political

patronage, and (2) her Fourteenth Amendment claim could not proceed to trial

because no genuine dispute existed over whether Sheriff Darr’s proffered reasons

for her transfer were a pretext for discrimination. After careful review, and with

the benefit of oral argument, we affirm.



       *
          Honorable James S. Moody, Jr., United States District Judge for the Middle District of
Florida, sitting by designation.


                                                2
               Case: 13-15851       Date Filed: 09/23/2015      Page: 3 of 21


                                              I.

       Ms. Ezell has a long and path-breaking record of law enforcement service

for CCG. 1 She began working in the Muscogee County Sheriff’s Office in 1983 as

a correctional officer in the county jail. She was promoted to the position of

deputy sheriff in 1985 and continued to climb in rank thereafter. In 2000, she

became the first woman to have obtained the rank of major. The highest rank she

obtained before Sheriff Darr’s administration was commander, which meant that

she was senior to majors and third-in-command in the entire sheriff’s office. 2

Under then-Sheriff Johnson’s administration, her responsibilities as commander

included supervising the Muscogee County Jail and its 250 employees, as well as

serving on Sheriff Johnson’s command staff. In each administration, the command

staff consists of the highest-ranking employees in the office, to whom the sheriff

customarily turns for counsel in making decisions about office policy.

       In 2008, John Darr ran for election against Sheriff Johnson. During the

election season, Ms. Ezell showed political support for her supervisor in a number

of ways. She put a sign supporting Sheriff Johnson in her yard, attended his

campaign’s kick-off event, spent time at his campaign headquarters, and attended


       1
        CCG is a consolidated government comprising the city of Columbus and Muscogee
County. It was the first city-county in Georgia to be consolidated, in 1971.
       2
         Because CCG and Sheriff Darr moved for summary judgment, we view the evidence
and draw inferences in the light most favorable to Ms. Ezell. See Mobley v. Palm Beach Cnty.
Sheriff Dep’t, 783 F.3d 1347, 1350 (11th Cir. 2015).
                                              3
               Case: 13-15851       Date Filed: 09/23/2015       Page: 4 of 21


his public debates. She also contributed monetarily to the campaign. Now-Sheriff

Darr was not necessarily aware of these actions, but he assumed that Ms. Ezell

supported the incumbent given that she was a member of his command staff.

       When Sheriff Darr took office in 2009, he began reorganizing the sheriff’s

office. Because he had worked in the jail for years before becoming sheriff, one of

his objectives was to improve management of the jail: he sought to reconfigure

what he felt were ineffective lines of communication within the jail and to make

better progress toward meeting the terms of a consent order imposed in litigation

with the U.S. Department of Justice. Ms. Ezell had managed the jail up to that

point, and so he considered her responsible for these deficiencies. Within a month,

he had replaced not just Ms. Ezell but also the rest of Sheriff Johnson’s command

staff. He fired Major Joe McCrea, transferred Major Troy Culpepper to a position

within the jail with no specific responsibilities, and transferred Ms. Ezell to the

Recorder’s Court, where she would supervise only about 12 employees and no

longer have access to her police radio. 3 Some time later, Sheriff Darr returned

Major Culpepper to the command staff and made him the head of the Operations

Unit. But Ms. Ezell remained in Recorder’s Court, filling a station previously



       3
         The other member of Sheriff Johnson’s command staff, Chief Deputy Jimmy Griffin,
resigned. Human Resources Director Tom Barron’s testimony supported Chief Deputy Griffin’s
impression that Sheriff Darr was going to terminate him because he had been too close to Sheriff
Johnson.
                                               4
               Case: 13-15851        Date Filed: 09/23/2015      Page: 5 of 21


occupied by a sergeant, a position four ranks below commander. 4 Ultimately,

Sheriff Darr transferred the Recorder’s Court out of the sheriff’s office to the office

of the city manager; at that time, Ms. Ezell was ordered to discontinue wearing her

uniform.

       Sheriff Darr’s reorganization of the office involved several significant

promotions to populate the new command staff as well as a variety of other

promotions. Three members of Sheriff Darr’s new command staff were formerly

lieutenants, meaning that each enjoyed a promotion of at least two ranks: Chief

Deputy John Fitzpatrick (four ranks), Commander Dane Collins (three ranks), and

Major Randy Robertson (two ranks). 5 All told, Sheriff Darr promoted thirteen

officers to the rank of sergeant or higher when he took office, all of whom were

male. By the time the motion for summary judgment was briefed, Sheriff Darr had

promoted twenty-eight men and six women to the rank of sergeant or higher. No

woman was promoted to a rank higher than lieutenant, however.

       The employees in Sheriff Darr’s office were civil service employees.

During the previous administration, Sheriff Johnson had placed all the positions in

the sheriff’s office under a civil service system created by CCG. Under Georgia


       4
          From the highest rank down to the lowest rank, the chain of command in the sheriff’s
office is: sheriff, chief deputy, commander, major, captain, lieutenant, sergeant, deputy,
correctional officer.
       5
        The final member of Sheriff Darr’s original command staff, Major Mike Massey, was
promoted only one rank, from captain.
                                               5
               Case: 13-15851     Date Filed: 09/23/2015    Page: 6 of 21


law, a county may create its own civil service system and allow elected officers to

place positions under their supervision within the system at their discretion.

O.C.G.A. § 36-1-21(a), (b). Once placed within such a system, a position cannot

be removed from the system. Id. § 36-1-21(b). Within the civil service system,

CCG promulgated merit rules providing that “all appointments . . . to positions in

the merit system shall be on the sole basis of merit and fitness . . . and that

applicants and employees shall not be discriminated against because of . . .

political affiliations . . . or any other nonmerit factor.” Dist. Ct. Docket No. 4:11-

cv-00093-CDL, Doc. 59-1 at 7. The Georgia statute providing CCG with the

authority to implement its system mandates that the system “shall be administered

in such manner and pursuant to such rules and regulations” as CCG specifies.

O.C.G.A. § 36-1-21(c). Thus, the civil service system had the effect of state and

local law in prohibiting Sheriff Darr from making employment decisions on the

basis of political affiliation.

       In 2011, Ms. Ezell joined two other employees in filing this action against

CCG, Sheriff Darr in both his individual and official capacities, and other officials.

In her complaint, she asserted claims under 42 U.S.C. § 1983 for First and

Fourteenth Amendment violations arising out of Sheriff Darr’s adverse personnel

decisions. Her First Amendment claim was based on her allegation that political

patronage motivated Sheriff Darr’s adverse decisions toward her. Her Fourteenth


                                           6
               Case: 13-15851       Date Filed: 09/23/2015       Page: 7 of 21


Amendment claim cited the same adverse decisions and proceeded on the theory

that gender discrimination also motivated them. One such decision of note, apart

from her transfer to Recorder’s Court, was that Sheriff Darr denied her the

opportunity to accumulate “comp time,” or compensatory time off, while allowing

men of comparable rank to do so. 6

       The defendants moved for summary judgment. First, regarding Ms. Ezell’s

First Amendment claim, they primarily argued that this Court has already decided

that deputy sheriffs have no claim for adverse employment decisions based on

political patronage. The reason, as this Court has explained, is that the nature of

the sheriff-deputy relationship is such that a sheriff must be able to require absolute

loyalty from his deputies for his office to be effective. Ms. Ezell argued in

response that CCG’s civil service system undermines this conclusion here because

it prohibits a sheriff from making employment decisions based on political

affiliation. Thus, she reasoned, CCG’s sheriff cannot argue that he requires

political loyalty for his office to be effective. Second, regarding Ms. Ezell’s

Fourteenth Amendment claim, the defendants argued that Ms. Ezell’s transfer was

not an adverse employment decision, and, in the alternative, she could not prove

that Sheriff Darr’s stated reasons for his personnel decisions were pretextual.


       6
         Ms. Ezell filed an amended complaint in 2012 that asserted additional claims for gender
discrimination under Title VII based on the same allegations on which her Fourteenth
Amendment claim was based. No Title VII claims are at issue on appeal.
                                               7
                Case: 13-15851       Date Filed: 09/23/2015       Page: 8 of 21


       The district court denied the motion for summary judgment as to Ms. Ezell’s

claims for comp time, but it granted the motion as to all other claims. 7 Ms. Ezell

now appeals the grant of summary judgment on her First and Fourteenth

Amendment claims based on her transfer and demotion.

                                               II.

       We review de novo the district court’s grant of summary judgment,

construing the facts and all reasonable inferences therefrom in favor of the

nonmoving party. Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039, 1050 (11th Cir.

2015). Summary judgment is appropriate where the record gives rise to “no

genuine dispute as to any material fact,” such that “the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                              III.

       We first address the First Amendment claim. The First Amendment protects

public employees from adverse employment actions based on political patronage,

but only if political loyalty is an inappropriate requirement for the effectiveness of

a given employee’s position, as that position is defined by state and local law.

Underwood v. Harkins, 698 F.3d 1335, 1339, 1344 (11th Cir. 2012). In its best

formulation, Ms. Ezell’s argument in support of her First Amendment claim is

       7
         The parties subsequently stipulated to the voluntary dismissal without prejudice of Ms.
Ezell’s claims for comp time. After the district court entered a final judgment in favor of the
defendants and against Ms. Ezell on her First and Fourteenth Amendment claims, she filed a
timely notice of appeal.
                                                8
              Case: 13-15851     Date Filed: 09/23/2015   Page: 9 of 21


straightforward: patronage cannot be necessary to the effectiveness of the CCG

sheriff’s deputies because CCG’s civil service system, which binds the sheriff’s

office with the force of state and local law, prohibits employment decisions based

on political patronage. We acknowledge that Ms. Ezell’s argument is intuitively

appealing, but we reject it as foreclosed by precedent.

      This Court is now well familiar with the broader question this case presents.

Once and again, we have concluded that political loyalty is an appropriate

requirement for the job of deputy sheriff because of the “closeness and cooperation

required between sheriffs and their deputies” in fulfilling overlapping duties.

Terry v. Cook, 866 F.2d 373, 377 (11th Cir. 1989); see Silva v. Bieluch, 351 F.3d
1045 (11th Cir. 2003); Cutcliffe v. Cochran, 117 F.3d 1353 (11th Cir. 1997).

CCG’s civil service system has no impact on this analysis because, as we further

explain below, our precedent compels us to take a categorical approach to the

question that is sensitive only to how state and local law define the duties of a

deputy sheriff. See Underwood, 698 F.3d at 1343–45. No other legal or practical

dimensions to the sheriff-deputy relationship in a particular case are relevant to the

inquiry. Here, although CCG’s civil service system granted certain rights to

deputy sheriffs under state and local law, Ms. Ezell cannot show how the civil

service system modified her statutory duties as a deputy sheriff. Finding no

grounding in either Supreme Court or Eleventh Circuit precedent for Ms. Ezell’s


                                          9
             Case: 13-15851      Date Filed: 09/23/2015    Page: 10 of 21


argument, we conclude that the district court properly granted summary judgment

to CCG on her First Amendment claim.

                                          A.

      To begin, we review the development of relevant case law. We note as a

primary matter that this is a “pure political patronage case,” that is, one in which

political allegiance is solely at issue, not the content of the employee’s political

speech. See Epps v. Watson, 492 F.3d 1240, 1244 (11th Cir. 2007); Silva, 351 F.3d

at 1046–47 (identifying similar acts of speech in support of a candidate as “nothing

more than bare statements of support for a candidate” (internal quotation marks

omitted)). For this reason, the basic test governing this appeal is derived from the

two Supreme Court cases establishing the scope of patronage dismissals permitted

under the First Amendment, Elrod v. Burns, 427 U.S. 347 (1976), and Branti v.

Finkel, 445 U.S. 507 (1980).

      In Elrod, a controlling concurrence by Justice Stewart established that “a

nonpolicymaking, nonconfidential government employee can[not] be discharged or

threatened with discharge from a job that he is satisfactorily performing upon the

sole ground of his political beliefs.” Elrod, 427 U.S. at 375 (Stewart, J.,

concurring); see Marks v. United States, 430 U.S. 188, 193 (1977) (the narrowest

opinion that commands a majority controls in the absence of a majority opinion).

Although not controlling, the plurality opinion clarified the policy rationale behind


                                           10
             Case: 13-15851      Date Filed: 09/23/2015    Page: 11 of 21


limiting the Court’s restriction on patronage dismissals to only some public

employees: while as a general matter patronage dismissals “severely restrict

political belief and association” and may sometimes hamper the democratic

process, the need for government efficiency and effective implementation of policy

can justify such dismissals of employees in “policymaking” positions. Elrod, 427
U.S. at 368–72 (plurality opinion).

      Four years later, the Supreme Court retreated from its emphasis on the words

“nonpolicymaking” and “nonconfidential” to describe employees to whom the

general rule applies, when it concluded in Branti that the First Amendment

protected assistant public defenders from patronage dismissals. Comprising a new

majority that omitted Justice Stewart, the author of the controlling concurrence in

Elrod, the Court held that “the ultimate inquiry is not whether the label

‘policymaker’ or ‘confidential’ fits a particular position; rather, the question is

whether the hiring authority can demonstrate that party affiliation is an appropriate

requirement for the effective performance of the public office involved.” 445 U.S.

at 518. This later, more specific formulation of the inquiry became known as the

“Elrod-Branti” standard. The Court in Branti provided clues about the meaning of

“appropriate” when it discussed the difficulty of classifying a position cleanly

within the “policymaking” and “confidential” exceptions established in Elrod. For

example, although a university’s football coach obviously formulates policy, the


                                           11
               Case: 13-15851       Date Filed: 09/23/2015      Page: 12 of 21


Court reasoned, no one could seriously argue that loyalty to the state’s governing

party would make the coach more effective at his job. Id. Conversely, the Court

noted that a position might be neither policymaking nor confidential but

nevertheless require a particular political affiliation. The Court hypothesized that

an election judge, tasked with supervising a voting precinct during an election,

could be discharged for changing her party registration if state election law

allowed only one election judge from each of two parties per precinct. Id.

       Still, regardless of any differences between Elrod and Branti or ambiguity in

how Branti clarified Elrod’s holding,8 these cases demonstrated that an employee’s

substantive responsibilities are the essential focus of the inquiry and that the beliefs

of state or local officials as to the necessity of patronage must give way to

independent federal review of the position at issue. See Branti, 445 U.S. at 518;

Elrod, 427 U.S. at 375 (Stewart, J., concurring) (implying that effective

performance of job duties is a question the Court reviews independently of the

hiring authority’s perspective).

       We first applied the Elrod-Branti standard to the dismissal of Alabama

deputy sheriffs in Terry v. Cook. We concluded as a matter of law that political



       8
          We have acknowledged before that “because Justice Stevens specifically addressed
whether an assistant public defender was a ‘policymaking’ and/or ‘confidential’ employee, and
concluded that the answer to each question was no, there is disagreement in the legal academy
about whether the language in Branti purporting to substantively reformulate the Elrod standard
is dicta.” Underwood, 698 F.3d at 1339 (citation omitted).
                                              12
             Case: 13-15851      Date Filed: 09/23/2015    Page: 13 of 21


loyalty was an appropriate requirement for the job, relying primarily on the overlap

in sheriffs’ and deputies’ duties under Alabama law, the sheriff’s civil liability for

actions taken by deputies in the course of performing their duties, and the more

abstract observation that “[t]he deputy sheriff is the alter ego of the sheriff.” 866
F.2d at 377. By contrast, we made no determinations as a matter of law regarding

employees in other positions who were subject to dismissal in that case, including

the offices of “clerk, investigator, dispatcher, jailer, and process server.” Id. at

378. Regarding these positions, we decided that further inquiry was necessary into

the “actual responsibilities of each position and the relationship of each to the

sheriff,” as “[s]uch positions traditionally revolve around limited objectives and

defined duties and do not require those holding them to function as the alter ego of

the sheriff or ensure that the policies and goals of the office are implemented.” Id.;

see Epps, 492 F.3d at 1245 (concluding that a tax commissioner’s clerk sufficiently

pled facts putting her in the group of positions entitled to a factual determination

under Terry).

      Our analysis in Terry laid the groundwork first for cases involving deputy

sheriffs and, eventually, for the standard that now governs our Elrod-Branti

jurisprudence generally. Beginning with Cochran v. Cutcliffe and later in Silva v.

Bieluch, we read Terry to preclude, as a matter of law, deputy sheriffs’ First

Amendment claims for adverse employment decisions based on patronage. See


                                           13
              Case: 13-15851     Date Filed: 09/23/2015    Page: 14 of 21


Silva, 351 F.3d at 1047 (demotion); Cutcliffe, 117 F.3d at 1357–58 (termination).

In both cases, we reaffirmed Terry’s holding as applied to Florida deputy sheriffs

without addressing any potential differences between Alabama and Florida

deputies in their statutorily defined duties, actual duties, or relationship to the

sheriff. At the same time, in Cutcliffe we also noted that this “broad holding” may

be in tension with language in Branti suggesting that an employee is entitled to a

factual determination whether effectiveness in her position requires political

loyalty. Cutcliffe, 117 F.3d at 1357–58. Even so, we adhered to the holding in the

deputy sheriff cases without clarifying which facts in Terry were critical to it, or,

consequently, if or how Terry might ever be distinguishable in a deputy sheriff

case.

        We resolved these open questions in Underwood v. Harkins, in which we

held that “an elected official may dismiss an immediate subordinate for opposing

her in an election without violating the First Amendment if the subordinate, under

state or local law, has the same duties and powers as the elected official.” 698 F.3d

at 1343. We explained that this test, derived in large part from Terry, represents a

“categorical” approach that considers only “what the subordinate is legally

empowered to do under state or local law,” that is, “not . . . a snapshot of the

position as it is being carried out by a given person at a given point in time under a




                                           14
               Case: 13-15851       Date Filed: 09/23/2015       Page: 15 of 21


given elected official.” 9 Id. at 1344. But, we acknowledged that, as in Terry, a

factual determination remains necessary for any subordinate whose statutory duties

do not make her the “alter ego” of the hiring authority. Id. at 1345; see Leslie v.

Hancock Cnty. Bd. of Educ., 720 F.3d 1338, 1349 (11th Cir. 2013) (“Ordinarily the

determination that an employee is a policymaking or confidential employee is a

question of fact. But we have applied a categorical approach based on the statutory

authority of an employee when the employee is empowered by the relevant state or

local law to act as the alter ego of her employer.” (citation omitted)). In supplying

the rationale for our holdings in deputy sheriff cases, Underwood made clear that a

deputy sheriff fails as a matter of law to plead a First Amendment claim for an

adverse employment decision based on patronage wherever her duties and powers

are the same as the sheriff’s.


       9
          We acknowledge the position of some other circuits and at least one judge on this Court
that a factual determination regarding a subordinate’s duties is necessary in every Elrod-Branti
case. See Underwood, 698 F.3d at 1346–48 (Martin, J., dissenting). But, our precedent does not
require such a factual determination in the limited circumstances before us today. We note in
particular that, although the former Fifth Circuit treated Elrod’s policymaker exception as a
question of fact in Stegmaier v. Trammell, 597 F.2d 1027, 1034 (5th Cir. 1979), and although we
are bound by that decision as a whole, see Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc), we decline to ignore the holdings in Terry and Underwood because, as we
recognized in Underwood, we do not read Stegmaier to preclude a categorical inquiry where the
statutory duties of the position at issue are clear and answer the question decisively. See
Underwood, 698 F.3d at 1342–43. More specifically, it does not appear that in Stegmaier the
Court treated Elrod’s confidential exception as a question of fact as it did the policymaker
exception, suggesting that the Court did not find a factual determination necessary in all cases
implicating Elrod. See id. at 1342 (citing Stegmaier, 597 F.2d at 1038–40). Regardless, Branti
reformulated the test in Elrod after Stegmaier was decided, and the change in the language is
significant enough, in our view, to throw into question the precedential value of lower courts’
treatment of Elrod before Branti.
                                               15
             Case: 13-15851     Date Filed: 09/23/2015   Page: 16 of 21


                                          B.

      As explained above, the viability of Ms. Ezell’s claim turns on the role of a

deputy sheriff under Georgia law. Although we have performed the Elrod-Branti

analysis in the context of deputy sheriffs in Florida and Alabama, we have not had

occasion to do so in Georgia. Under Terry and Underwood, our task is to review

Georgia law to determine if a deputy sheriff has the same powers and duties as the

sheriff and is thus the “alter ego” of the sheriff. See Underwood, 698 F.3d at 1343,

1345; Terry, 866 F.2d at 377. We agree with the district court that this is plainly

the case here. See O.C.G.A. § 15-16-23; Veit v. State, 357 S.E.2d 113, 115 (Ga.

Ct. App. 1987) (“A deputy sheriff is an agent of the sheriff and in effecting the

proper discharge of his duties is empowered with the same duties and powers.”).

This conclusion ends the inquiry. To the extent Ms. Ezell requests a factual

determination whether political loyalty is an appropriate requirement in the CCG

sheriff’s office, that request is foreclosed. See Underwood, 698 F.3d at 1344

(citing Cutcliffe, 117 F.3d at 1358). To the extent Ms. Ezell argues that the civil

service system has modified the legal relationship between the sheriff and his

deputies, that argument also misses the mark — even if true — because she cannot

show how the civil service system modified the duties of a CCG sheriff’s deputy.

We thus are bound to conclude that political loyalty is an appropriate requirement

for the position of deputy sheriff in Georgia.


                                          16
             Case: 13-15851     Date Filed: 09/23/2015   Page: 17 of 21


      For the above reasons, we conclude that our precedent precludes any Elrod-

Branti inquiry that exceeds the scope defined in Underwood, regardless of the

intuitive appeal of Ms. Ezell’s argument. Ms. Ezell’s First Amendment claim is

foreclosed, and she cannot revive it on the basis that her office was included in

CCG’s civil service system.

                                         IV.

      We turn now to Ms. Ezell’s gender discrimination claim under the

Fourteenth Amendment. Such claims are “subject to the same standards of proof

and . . . analytical framework” as gender discrimination claims under Title VII of

the Civil Rights Act of 1964. Bryant v. Jones, 575 F.3d 1281, 1296 n.20 (11th Cir.

2009). When a plaintiff seeks to show discrimination by way of circumstantial

evidence, as here, that framework requires a three-step burden-shifting process:

(1) the plaintiff must establish a prima facie case, which creates a presumption of

discrimination; (2) the employer must rebut the presumption with legitimate,

nondiscriminatory reasons for its decisions; and (3) the plaintiff must finally

“discredit the proffered nondiscriminatory reasons by showing that they are

pretextual.” Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1331 (11th Cir.

1998) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)). To

establish a prima facie case, a plaintiff must show that she (1) was a member of a

protected class, (2) was qualified for the job, (3) suffered an adverse employment


                                          17
             Case: 13-15851    Date Filed: 09/23/2015    Page: 18 of 21


action, and (4) was replaced by someone outside the protected class. Hinson v.

Clinch Cnty., Ga. Bd. of Educ., 231 F.3d 821, 828 (11th Cir. 2000).

      The district court concluded that Ms. Ezell established a prima facie case of

discrimination, and we agree. Although CCG and Sheriff Darr dispute that Ms.

Ezell’s transfer was an adverse employment action, the record as construed in Ms.

Ezell’s favor demonstrates that it was. Together, the following facts compel a

reasonable person’s conclusion that the transfer involved a serious “reduction in

. . . prestige or responsibility”: her removal from the command staff, her

assignment to a post formerly held by an officer four ranks lower than she, the

reduction in the number of employees she supervised from 250 to twelve, and the

eventual instruction she received to discontinue wearing her uniform. See id. at

829. The district court also concluded that CCG and Sheriff Darr met their

subsequent burden to provide a legitimate, nondiscriminatory explanation for the

transfer, and again we agree. Sheriff Darr’s explanation for the transfer is “one

that might motivate a reasonable employer”: he was unsatisfied with ineffective

lines of communication and other problems within the jail and decided that new

management was an important part of his jail reorganization plan. See Wilson v.

B/E Aerospace, Inc., 376 F.3d 1079, 1088 (11th Cir. 2004).

      Thus, the burden shifts back to Ms. Ezell to show that this proffered reason

was pretextual. To survive summary judgment in an employment discrimination


                                         18
             Case: 13-15851      Date Filed: 09/23/2015    Page: 19 of 21


case, a plaintiff must “produce sufficient evidence for a reasonable factfinder to

conclude that [the defendant’s] proffered nondiscriminatory reason” for an adverse

employment action “was a pretext for . . . discrimination.” Chapman v. AI Transp.,

229 F.3d 1012, 1033 (11th Cir. 2000) (en banc). In particular, we must decide

“whether the plaintiff has demonstrated such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s proffered

legitimate reasons for its action that a reasonable factfinder could find them

unworthy of credence.” Jackson v. State of Ala. State Tenure Comm’n, 405 F.3d
1276, 1289 (11th Cir. 2005) (internal quotation marks omitted).

      Applying these standards, we hold that Ms. Ezell has failed to create a

genuine issue for trial with regard to pretext. Specifically, she failed to cast

sufficient doubt on the reasoning behind Sheriff Darr’s reorganization plan such

that a reasonable juror could find that his explanation was not believable. See

Jackson, 405 F.3d at 1289. Ms. Ezell was not the only member of Sheriff

Johnson’s command staff who received a new placement with much less prestige

and responsibility when Sheriff Darr took office; Major Culpepper, the only other

member of the former command staff still employed in the office, was subject to a

materially similar transfer. It is true that Major Culpepper eventually made his

way back to the command staff, but this fact does nothing to change the apparently

political nature of Sheriff Darr’s original transfer decisions or the special priority


                                           19
               Case: 13-15851        Date Filed: 09/23/2015        Page: 20 of 21


that Sheriff Darr placed on reorganizing the part of the office over which Ms. Ezell

formerly had control. We agree with the district court that no inference of pretext

is available on the basis of the facts surrounding Ms. Ezell’s transfer.

       We note nonetheless that the general disparities in promotion and rank of

men and women in the CCG sheriff’s office under Sheriff Darr give us pause in

reaching our decision today. Regardless of whether such disparities were present

before Sheriff Darr’s administration, they heighten our sensitivity to any evidence

in the record that Ms. Ezell was treated differently than similarly situated men. In

this case, we conclude that those disparities alone cannot give rise to a reasonable

inference that gender discrimination was at work in Ms. Ezell’s transfer. The

number and modesty of Sheriff Darr’s promotions of women allow for the

theoretical possibility that discrimination was at work in his employment decisions

regarding those women, but Ms. Ezell has failed to show how those disparities

support an inference that his jail reorganization plan was a pretext for

discrimination against her in particular. Without more, a jury would have to rely

on impermissible speculation to find in her favor. 10 See Cordoba v. Dillard’s, Inc.,

419 F.3d 1169, 1181 (11th Cir. 2005). She has failed to present enough evidence


       10
           Ms. Ezell argues that a jury actually did find in her co-plaintiffs’ favor in a trial on
gender discrimination, but that argument fails at the very least because this Court may not
consider a verdict rendered after the summary judgment order in reviewing the order. See
Chapman, 229 F.3d at 1026 (“[A] federal appellate court may examine only the evidence which
was before the district court when the latter decided the motion for summary judgment.”
(internal quotation marks omitted)).
                                                 20
             Case: 13-15851    Date Filed: 09/23/2015    Page: 21 of 21


to create a genuine issue whether Sheriff Darr’s stated reason for her transfer was

pretextual. Accordingly, the district court properly granted summary judgment on

her Fourteenth Amendment claim.

                                         V.

      For the foregoing reasons, the judgment of the district court is AFFIRMED.




                                         21